DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (USPAT 7352521) in view of Scott et al. (PGPUB 20020044361).

Regarding claim 1, Matsunaga discloses a virtual image display apparatus comprising: 
an image forming unit (Figs. 2 or 3, 101 or SI – while SI is a light source it illuminates the system so as to form an image to be viewed. The office notes that the applicant’s specification does not limit the type, or definition, of an image forming unit, but gives examples of what may be used in [0024] of their 
a lens configured to refract imaging light from the image forming unit (any of 13, 12 or 11); 
a first mirror member configured to reflect imaging light that passed through the lens (101, Col. 8 lines 43-45 or S14); 
a second mirror member being a refractive reflective optical member including, across a refractive member, a refractive surface and a mirror surface, and configured to reflect the imaging light reflected by the first mirror member (12, via reflection upon surface S9); and 
a third mirror member configured to reflect the imaging light reflected by the second mirror member toward a position of an exit pupil (11 where light is reflected by each mirror surface S3-S5), 
wherein the lens and the refractive reflective optical member are integrated as a composite member.
Matsunaga does not disclose wherein the third mirror member is transmissive (The office is interpreting this term based on the applicant’s specification paragraph [0037]).
However, Scott teaches a freeform reflective prism that is also transmissive ([0032]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Matsunaga and Scott such that the third prism was transmissive motivated by improving the wearer’s safety by allowing them to see their environment.

Regarding claim 2, modified Matsunaga discloses wherein the refractive reflective optical member includes, as the refractive surface, an incidence surface and an emission surface configured independently of each other to transmit imaging light before and after reflection by the mirror surface, or a common incidence-emission surface configured to transmit imaging light before and after reflection by the mirror surface (Surfaces S8 and S10).

Regarding claim 3, modified Matsunaga discloses wherein the lens has an incidence surface inclined with respect to an optical axis in a cross section including the optical axis in a first direction that 

Regarding claim 4, modified Matsunaga discloses wherein each of a lens surface of the lens and the refractive39 surface of the refractive reflective optical member is an aspheric surface or a free curved surface (See Table 2 for lens shape data).

Regarding claim 5, modified Matsunaga discloses wherein the mirror surface of the refractive reflective optical member is an aspheric surface or a free curved surface (See Table 2 for mirror shape data).

Regarding claim 6, modified Matsunaga discloses wherein the first mirror member and the third mirror member each are a mirror plate having a structure in which a mirror film is formed at one surface of a plate-like body (Col. 9 lines 26-30 and note that a half mirror, S14, and/or 101, must inherently include a layer of partially reflective material).

Regarding claim 9, modified Matsunaga discloses wherein the third mirror member covers a position of the exit pupil and has a shape concaved toward the exit pupil (S3 is concave).

Regarding claim 10, Modified Matsunaga discloses wherein an optical axis passing through the first mirror member, the second mirror member, and the third mirror member is disposed along a plane extending in a substantially vertical direction intersecting a lateral direction in which a pair of pupils of an observer are aligned (Fig. 2 where S1 is located at the eye of the wearer).

Regarding claim 12, modified Matsunaga discloses wherein the refractive member and the lens include a material having an Abbe number greater than or equal to 50 (Table 2 and note that the refractive member and the lens are combined to a single element in claim 1).

.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Scott and further in view of Yamazaki (USPAT 7081999).

Regarding claim 7, modified Matsunaga discloses wherein a reflecting surface the third mirror member is an aspheric surface or a free curved surface (Table 2).
Modified Matsunaga does not disclose wherein the first mirror surface is a freeform or aspheric surface. 
However, Yamazaki teaches a HUD devie comprising a partially reflective mirror lens (7) wherein the reflective portion of the lens is free-form (Col. 9 lines 6-10).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Matsunaga and Yamazaki such that the first mirror was a free-form surface motivated by improving optical performance.
 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Scott and further in view of Tsuyuki et al. (PGPUB 20080055193).

Regarding claim 8, modified Matsunaga does not disclose wherein the image forming unit displays a distorted modification image for correcting a distortion aberration by the lens, the first mirror member, the second mirror member, and the third mirror member.
However, Tsuyuki teaches a similar HUD device (Fig. 1A) wherein the image forming unit displays a distorted modification image for correcting a distortion aberration by the optical system ([0041]).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Scott and further in view of Inoguchi et al. (USPAT 6493146).

Regarding claim 11, modified Matsunaga does not explicitly disclose wherein the first mirror member and the second mirror member are disposed at an upper side of the third mirror member to correspond to a head side of an observer.
However, Inoguchi discloses a similar HUD device comprising a multi-reflective prism assembly (Fig. 8) wherein the first and second mirror surfaces are above the third mirror surface (Fig. 8).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Matsunaga and Inoguchi such that the first and second mirrors were located above the third mirror motivated by improving the wearability of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872